— In an action for divorce, the plaintiff husband appeals from so much of an order of the Supreme Court, Queens County, dated August 5, 1975, which inter alia directed him to submit to an examination before trial, as also directed him to produce specified records. Order affirmed insofar as appealed from, with $20 costs and disbursements. In this contested matrimonial action, instituted in or about May, 1975, defendant has shown sufficient special circumstances to warrant the husband’s financial disclosure. The items ordered produced, although numerous, are sufficiently described, and specifically so, to warrant their production. (See Domestic Relations Law, § 250, as added by L 1975, ch 690, § 1, as amd by L 1975, ch 691, § 1.) Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.